Title: From Benjamin Franklin to John Torris, 7 August 1780
From: Franklin, Benjamin
To: Torris, John


Sir,Passy, Aug. 7. 1780.
I received yours of the 31st. Past. I hope you will obtain a favourable Answer to your Memorial, which I Shall endeavour to promote. All the Proceedings relating to the Flora will be received by the Council of Prizes, who will decide upon the whole, therefore I can give no farther Orders relating to her Cargo. I enclose the Judgment on the Black Princess’s Ransoms in her Cruise of may last. The subsequent ones are not yet come to hand. I congratulate you on her late Successes, and have the honor to be, Ser.

P.S. Please to inform me whether a Captain Jhon formerly of the Hopewell, taken By the Black Prince & now at St. Orient with his Wife a Pilot and Boy; remains there as a Hotage for Ransom Money not yet paid, or whether he is merely a Prisoner, together with the Pilot and Boy. I desire your Answer to this by return of Post; M. De Sartine having wrote to me to know if I chose to send them in the Cartel to England to be exchanged.
M. Torris.

